Clarke, P. J. (concurring):
When the committee of the board of Municipal Court justices presented to the presiding justice for his approval the rule under consideration, which had been unanimously adopted by said justices, it was represented to him that there existed a most extraordinary condition in the Municipal Courts. That they were crowded to the point of breaking down with rent cases; that there was great excitement; that in view of the conditions existing in regard to housing, the Legislature had passed emergency legislation of the most drastic character, and that the board felt it was its duty to do everything possible to allay agitation, excitement and unrest; that one of the matters complained of was that tenants were often required to appear in districts where landlords resided and far from their own homes and friends; that as the Municipal Court was one court, though sitting in different districts, in considering section 17 of the Municipal Court Code which authorized the board of justices to designate “ a part or parts of the court where special classes of cases shall be brought or tried,” it was reasonable to construe the words “ a part or parts of the court ” as including districts, and that as cases affecting title to real estate were properly brought where the real estate was situated, it was proper by analogy to treat rent cases in the same manner; that in their opinion the proposed rule would considerably allay the existing excitement and aid in preventing violent disturbances. With considerable doubt — even without adverse argument, but mainly moved by the argumentum ad hominem indicated supra — the rule was approved. As it is now challenged, with an opportunity for careful consideration, and after argument, I concur with my brethren in the conclusion that the rule is not warranted by the Municipal Court Code and does violence to the provisions thereof.
Order reversed, with ten dollars costs and disbursements, and motion denied, without costs.